DETAILED ACTION
Claims 1-8 are pending. 
This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Double Patenting
The nonstatutory obviousness-type double patenting rejections of claims 1-8 with regards to Patent No. 9,730,225 are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Pub. 2011/0110441 in view of Zhang et al., US Pub. 2009/0305698 (hereinafter Zhang).
Note: Chen’s provisional application 61/174443 (including the Appendix) provides support for the citations of Chen applied in this office action.

With respect to claim 1, Chen teaches a terminal apparatus (fig. 1, UE 122) comprising: 
a receiver (figs. 2-3, reception component 220) , which, in operation, receives control information including resource assignment information (fig. 3; [0064], “a PDCCH sent on a particular component carrier (e.g., from the plurality of component carriers, . . . ) can indicate an allocation (e.g., for a PDSCH or a PUSCH, . . . ) on the particular component carrier or a different component carrier (e.g., from the plurality of component carriers, . . . ); this example can be referred to as cross-carrier signaling”; [0065]; [0107]9), the control information being received in a common search space that is common to a plurality of terminals or a UE specific search space that is specific to the terminal apparatus; [0101], “UE 304 can monitor both a common search space and a UE-specific search space when attempting to decode a PDCCH in a subframe. For instance, UE 304 can attempt to decode up to six PDCCH candidates in the common search space (e.g., four for control channel element (CCE) aggregation level 4 and two for CCE aggregation level 8, . . . ), and up to sixteen PDCCH candidates in the UE-specific search space (e.g., six for CCE aggregation level 1, six for CCE aggregation level 2, two for CCE aggregation level 4, and two for CCE aggregation level 8, . . . )”; and 
circuitry (figs. 3, discrete decoding component 308), which, in operation, decodes the control information, 
wherein: 
the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”, the carrier indicator is included in the UE specific search space); [0108]).
Chen is silent on “the control information including no carrier indicator is received in the common search  space”.
However, Zhang teaches the control information including no carrier indicator is received in the common search  space ([0003], “it was agreed that a mobile device shall receive Physical Downlink Shared Channel (PDSCH) broadcast control transmissions, namely paging, Random Access Channel ( RACH) Response, and Broadcast Control Channel (BCCH) associated with DCI formats 1A or 1C signaled by a Physical Downlink Control Channel (PDCCH) in the common search spaces. Additionally, the mobile device is semi-statically configured via higher layer signaling to receive PDSCH data transmissions signaled via PDCCH mobile device specific search spaces based on one of the following transmission modes:”, the paging, RACH response and BCCH control information received in the common search space does not include a carrier indicator as this control information may be received when the UE is in an idle mode).
“the control information including no carrier indicator is received in the common search  space”, as disclosed by Zhang because the PDCCH is used for sending the control information for a particular UE or a group of UE's . This means the PDCCH is used for some broadcast information also which is common for all the UE's.  Thus to make that process easier a device such as an eNodeB divides its CCE's into two parts: a Common search space that consists of CCE's which are used for sending the control information which is common for all the UE and a UE specific search space used for sending the control information for a particular UE only.


	
With respect to claim 5, Chen teaches a communication method comprising: 
receiving control information including resource assignment information (fig. 3; [0064], “a PDCCH sent on a particular component carrier (e.g., from the plurality of component carriers, . . . ) can indicate an allocation (e.g., for a PDSCH or a PUSCH, . . . ) on the particular component carrier or a different component carrier (e.g., from the plurality of component carriers, . . . ); this example can be referred to as cross-carrier signaling”; [0065]; [0107]9), the control information being received in a common search space that is common to a plurality of terminals (fig. 1, plurality of terminals 116 and 122) or a UE specific search space that is specific to one of the plurality of terminals (fig. 1, UE 122 is one of the plurality of terminals); [0101], “UE 304 can monitor both a common search space and a UE-specific search space when attempting to decode a PDCCH in a subframe. For instance, UE 304 can attempt to decode up to six PDCCH candidates in the common search space (e.g., four for control channel element (CCE) aggregation level 4 and two for CCE aggregation level 8, . . . ), and up to sixteen PDCCH candidates in the UE-specific search space (e.g., six for CCE aggregation level 1, six for CCE aggregation level 2, two for CCE aggregation level 4, and two for CCE aggregation level 8, . . . )”; and 

wherein: 
the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”, the carrier indicator is included in the UE specific search space); [0108]).
Chen is silent on “the control information including no carrier indicator is received in the common search  space”.
However, Zhang teaches the control information including no carrier indicator is received in the common search  space ([0003], “it was agreed that a mobile device shall receive Physical Downlink Shared Channel (PDSCH) broadcast control transmissions, namely paging, Random Access Channel ( RACH) Response, and Broadcast Control Channel (BCCH) associated with DCI formats 1A or 1C signaled by a Physical Downlink Control Channel (PDCCH) in the common search spaces. Additionally, the mobile device is semi-statically configured via higher layer signaling to receive PDSCH data transmissions signaled via PDCCH mobile device specific search spaces based on one of the following transmission modes:”,  the paging, RACH response and BCCH control information received in the 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the Chen system to include the feature “the control information including no carrier indicator is received in the common search  space”, as disclosed by Zhang because the PDCCH is used for sending the control information for a particular UE or a group of UE's . This means the PDCCH is used for some broadcast information also which is common for all the UE's.  Thus to make that process easier a device such as an eNodeB divides its CCE's into two parts: a Common search space that consists of CCE's which are used for sending the control information which is common for all the UE and a UE specific search space used for sending the control information for a particular UE only.


With respect to claims 2 and 6, Chen teaches wherein the carrier indicator indicates the component carrier, in which a resource is allocated by the resource assignment information ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”; [0108], Following this example, the control transmission sent or received on the first component carrier can include an indicator that signifies the second component carrier for the data transmission”).


With respect to claims 3 and 7, Chen teaches wherein the control information is received in a primary component carrier of the plurality of component carrier ([0055]; [0087], “For UE-specific non-layer 3 signaling traffic, both PDCCH and PDSCH can be intended for one specific component carrier (e.g., PDCCH 2 606 and PDSCH 2 608 can be intended for component carrier 2 208, . . . ). According to an example (not shown), PDCCH can be sent from an anchor carrier only, and can be intended for the anchor carrier or a different component carrier (e.g., individual PDCCH or cross-carrier PDCCH, . . . )”;  see also [0097]-[0098]).



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang and further in view of Wanshi Chen et al., US Pub. 2011/0110316 (hereinafter Chen II).

(Note: Chen II provisional application 61/174441 provides support for the citations of Chen II applied in this office action.)

With respect to claims 4 and 8, Chen in view of Zhang is silent on “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”.
However Chen II teaches wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers (fig. 10, “Alternatively or in addition, as shown in FIG. 10, the crowdedness issue may be addressed by defining two or more UE-specific search spaces 1002 for a given UE. As shown in FIG. 10, there are three UE-specific search spaces 1002 with one for each 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combined Chen-Zhang system to include the feature “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”, as disclosed by Chen II because the new search space design minimizes PDCCH blocking probability and provides reasonable scheduling flexibility (See Chen II: para [0069]-[0070]).




Response to Arguments
The applicant did not amend the claims, but provided arguments.  The applicant's arguments filed have been fully considered, but they are not persuasive. The examiner has maintained the references from the last office action and provides the following counter arguments. 

The applicant argues:
However, a presence or absence of a carrier indicator is independent of whether the control information is UE specific or common for all UEs. For example, the UE-specific control information including no carrier indication may be received in a UE-specific search space. Thus, it is not obvious to one of ordinary skill that a carrier indicator would be included in the UE specific search space instead of the common search space. Additionally, it is not generally true that the UE specific information is received in the UE specific search space, and the information common for all UEs is received in the common search space. For example, paragraph [0004] of Zhang states that a UE may receive PDSCH data transmissions with DCI format 1A signaled by a PDCCH in its mobile station specific search spaces or the common search spaces. In other words, Zhang 

Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments. The claim limitations states, “the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space; and the control information including no carrier indicator is received in the common search space”.  The first limitation above, “the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space” is clearly taught by the primary reference Chen.  Regarding the second limitation, “the control information including no carrier indicator is received in the common search space”, however, if the control information including no carrier indicator is actually received in both the common search space and the UE specific search space, the limitation still holds true. In other words, the limitation does not state that “the control information including no carrier indicator is received in ONLY the common search space”. This means that the UE specific search space is not excluded by the claim limitation from receiving the control information including no carrier indicator.  Since there is no search space exclusivity, the claims can broadly be interpreted as the control information including no carrier indicator is received in both the common and UE specific search spaces.  
Furthermore, reference Zhang only needs to teach that the control information common for all UEs may be received in the common search space; however, if common control information is received in both the common and user specific search spaces, this would also meet the claim limitation.  The applicant states “Zhang does not particularly relate the carrier indicator to any type of search space and thus does not support the action’s conclusions that such a relationship is well known”.  The type of control information is not defined in the claims and carrier indicator is not Among other things, it was agreed that a mobile device shall receive Physical Downlink Shared Channel (PDSCH) broadcast control transmissions, namely paging, Random Access Channel ( RACH) Response, and Broadcast Control Channel (BCCH) associated with DCI formats 1A or 1C signaled by a Physical Downlink Control Channel (PDCCH) in the common search spaces.”.  Here the broadcast control information paging, Random Access Channel ( RACH) Response, and Broadcast Control Channel (BCCH) are received in the common search space.  This control information may be received when UE is in idle mode and no carrier indicator needs to be conveyed.
Additionally, as confirmed by the applicant in their argument, the  control information with no carrier indicator could be included in the UE specific search space. However, the claim is requiring (though not exclusively) that the control information with no carrier indicator be included in the common search space. This aspect, as noted in Zhang, as to where to include common control information, is based on the type of common control information and is design and implementation dependent.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477